DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection from the previous office action, which is not restated here, is withdrawn.


Examiner Comment
	Please note that this Corrected Notice of Allowance is acknowledging and considering the IDS received on 12/2/21.  Also please note that this IDS constitutes a quick path IDS, path 1, given that the IDS is filed under 37 CFR 1.97(d) and 1.97(e)(1), and is filed before payment of the issue fee.  None of the cited references constitute reopening of the instant application.  Thus, the Reasons for Allowance in the Action mailed on November 12, 2021, are not reiterated herewith but are maintained and not changed or modified.
	
Status of Claims
Claims 1-17 were originally filed on October 12, 2015. 
The amendment received on October 12, 2015, amended claims 3-9.  The amendment received on February 1, 2016, amended claim 12.  The amendment received on February 27, 2017, canceled claims 7 and 10-17; amended claim 8; and added new claims 18-25.  The amendment received on November 7, 2017, amended claims 3-6, 18-19, and 21-23.  The amendment received on March 11, 2019, canceled claims 2, 5, and 18-25; amended claims 1, 3-4, 6, and 8-9; and added new claims 26-28.  The amendment received on March 31, 2020, canceled claims 1, 3-4, 6, 8-9, and 26-28; and added new claims 29-37.  The amendment received on December 9, 2020, canceled claims 35-37.  The amendment received on August 12, 2021, amended claim 29; and added new claim 38.
Claims 29-34 and 38 are currently pending and claims 29-34 and 38 are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/SE2014/000047 filed April 10, 2014, and claims priority under 119(a)-(d) to Swedish Application No. 1300271-2 filed on April 12, 2013. 


Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 2, 2021. is being considered by the examiner. 


REASONS FOR ALLOWANCE
Please note that the Reasons for Allowance in the Action mailed on November 21, 2021, are incorporated herewith.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654